Citation Nr: 1506734	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild dysplasia.  

2.  Entitlement to service connection for complication of pregnancy, fetal demise.  

3.  Entitlement to service connection for ovarian cysts.  

4.  Entitlement to service connection for fibrocystic breast disease.  

5.  Entitlement to service connection for facial marks/vitiligo.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to an increased compensable disability rating for allergic rhinitis.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.  

This appeal comes to the Board of Veterans' Appeals from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's July 2012 VA Form 9 substantive appeal did not indicate whether or not she desired a hearing before the Board.  In December 2014, the Board sought clarification of the Veteran's wishes regarding a Board hearing.  In January 2015, the Veteran responded that she desired an in-person hearing at the local RO, known as a Travel Board hearing.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran the requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the local RO at the next available opportunity.  Notify the Veteran of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2014) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Travel Board hearing, or in the event that she withdraws her hearing request or fails to appear on the scheduled date, return the claims file to the Board for further appellate consideration of her claims, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




